Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claims 10 and 11, the language “said two adjoining side stitches, glue, stitching or tape” is inapt.  Further, claim 11 which depends from claim 10 defines the same limitation as claim 10(d)(iv).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over. Henry (WO 2013/006940) in view of Molinari (US 2018/0339202). Regarding claim 1, Henry reveals a sports toy comprising a cylindrical shape. Note Figure 8 and page 4. Henry provides one long strip of straight fabric (2) and two circular end panels (1) comprising two outer edges and wherein the toy is stuffed with natural or synthetic fibers or pellets. Note page 2 stating that the panels are sewn together to form the toy.
Regarding the limitation for the side panel to comprise two exterior oblong side panels, it would have been obvious to one of ordinary skill in the art to form the long strip of straight fabric (2) of Henry from two panels in order to facilitate repair of the toy should one of the panels become damaged. This modification is an obvious duplication of parts lacking a showing of a new and unexpected result obtained by the two side panels. Note MPEP 2144.04(VI)(B).
Regarding the limitation for the device to configured to be held in a user’s hand, the device as taught by Henry is obviously capable of being held in a user’s hand. Note page 1 stating that the device is an item such as a puck that is useful as a sports toy and has a soft cuddly quality. A puck is obviously configured to be held in a user’s hand.
Regarding the limitation for the seam to be an inside seam, Henry teaches a seam for the panels but lacks the teaching for the seam to be an inside seam. Molinari reveals that it is known in the art of sports toys to form the panels of the toy with an inside seam. Note Figures 9, 12a and 12b. It would have been obvious to one of ordinary skill in the art to use an inside seam for the panels in order to prevent the seams from being seen during use.
Regarding claim 2, note page 1 of Henry stating that it is known in the art of toys to use a soft natural or synthetic fabric material. The fabric material defines a thin, soft, flexible cloth as recited. 
Regarding claim 3, Henry states that the seams are sewn together. However, Henry does not teach the use of glue or hook and loop tape material as recited. Molinari reveals that it is known in the art of sports balls to attach the panels of the ball together by use of stitching or an adhesive, bonding, welding or another suitable coupling process. Note paragraph [0077] of Molinari. It would have been obvious to one of ordinary skill in the art to use glue in addition to the stitching as taught by Henry in order to more securely attach the panels together.
Regarding claim 5, note page 1 of Henry suggesting that the sports item can be a puck. The examiner takes official notice that it is known in the art of hockey pucks that the puck has a diameter of 3 inches. It would have been obvious to one of ordinary skill in the art to form the puck of Figure 8 of Henry with regulation puck dimensions in order to emulate a regulation hockey puck.
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Henry (WO 2013/006940) in view of Molinari (US 2018/0339202) and “Beanbags Oblong”. Regarding claim 4, Henry reveals a beanbag in the shape of a puck for play by a user. However, Henry does not state that the puck is about 4-8 inches in length and about 2.5-4.5 inches in width as recited. The teachings of Henry and “Beanbags Oblong” disclose that it is known in the art of beanbags to form the beanbags in various shapes. Further, “Beanbags Oblong” shows the beanbags in an oblong shape with a length of 6.5 inches and a width of 4 inches. These dimensions are similar to those claimed. Given the teaching by Henry and “Beanbags Oblong” that it is known in the art of beanbags to make them of various shapes and sizes, it would have been obvious to one of ordinary skill in the art to form the beanbag of Henry in a cylindrical shape with side panels having a length of about 4-8 inches and a width of about 2.5-4.5 inches in order to provide a particular sized and shaped beanbag for the user to play with. This modification is an obvious change in size lacking a showing of significance. Note MPEP 2144(1V)(A). The particular size for the length, width and diameter of the cylindrical embodiment of the beanbag is obvious given the teachings of Henry and “Beanbags Oblong” and lacking a showing of criticality for the particular dimensions by a new and unexpected result obtained therefrom.
Regarding claim 6, the combination of Henry in view of “Beanbags Oblong” teaches filling the beanbag with a fiber material. Note page 4 of Henry. It would have been obvious to one of ordinary skill in the art to fill the toy with one to two cups of fiber material in order to provide a particular weight and feel to the beanbag. The particular amount of filler material is obvious given the teachings of Henry as modified by “Beanbags Oblong” and lacking a showing of criticality for the particular amount by a new and unexpected result obtained therefrom.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Henry (WO 2013/006940) in view of Molinari (US 2018/0339202) and Lathim (4,943,066). Regarding claims 7 and 8, Henry teaches filling the sports toy with pellets but lacks the teaching for the pellets to comprise bean or corn or beds or plastic and the particular shape of the pellets as recited. Lathim reveals that it is known in the art of stuffed toys to stuff the toy with plastic pellets having a spherical or cylindrical shape. Note column 3, lines 47-61. It would have been obvious to one of ordinary skill in the art to fill the toy of Henry with the plastic cylindrical pellets of Lathim in order to provide a disk-shaped toy that is capable of manual manipulation and light manual tossing and catching and other non-impactive recreational activities. Note Abstract of Lathim. Further, it would have been obvious to one of ordinary skill in the art to use 1-2 teaspoons or tablespoons of material in order to provide a particular weight and feel to the beanbag. This amount of material is obvious given the teachings of Henry and lacking a showing of criticality for the particular amount of filling material by the demonstration of a new and unexpected result obtained therefrom.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Henry (WO 2013/006940) in view of Molinari (US 2018/0339202), “Beanbags Oblong” and Gump (US 2018/0064999). Regarding claim 9, Henry teaches a filled beanbag but lacks the teaching for including cotton, sawdust or sand as recited. Gump reveals that it is known in the art of filled toy objects that the object may comprise sand and pellets together. Note paragraph [0010]. It would have been obvious to one of ordinary skill in the art to provide the filled toy of Henry with a composite mixture of beans and sand in order to provide a composite filler material having first and second densities and which uniformly mix together during use.
Regarding the limitation for the filler to comprise one to two cups, the combination of Henry and “Beanbags Oblong” teach that it is known in the art of beanbags to provide the beanbag in various shapes/sizes. Note “Beanbags Oblong” showing an oblong embodiment for the beanbag. Given this teaching, it would have been obvious to one of ordinary skill in the art to provide a cylindrical beanbag with 1-2 cups of fibrous material in order to provide a particular size and feel for a beanbag for a user. The particular amount of filler material is obvious given the teachings of Henry as modified by “Beanbags Oblong” and lacking a showing of criticality for the particular amount by a new and unexpected result obtained therefrom.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Henry (WO 2013/006940) in view of Mantz (4,065,126), Lathim (4,943,066), and Kinnee (5,253,865). Regarding claim 10, Henry reveals a sports toy comprising a cylindrical shape. Note Figure 8 and page 4. Henry provides one long strip of straight fabric (2) and two circular end panels (1) comprising two outer edges and wherein the toy is stuffed with natural or synthetic fibers or pellets. Note page 2 stating that the panels are sewn together to form the toy. Regarding the limitation for the device to be configured to be held in a user’s hand, note page 1 of Henry stating that the device is an item such as a puck that is useful as a sports toy and has a soft cuddly quality. A puck is obviously configured to be held in a user’s hand.
Regarding the limitation for the side panel to comprise two exterior oblong side panels, it would have been obvious to one of ordinary skill in the art to form the long strip of straight fabric (2) of Henry from two panels in order to facilitate repair of the toy should one of the panels become damaged. This modification is an obvious duplication of parts lacking a
showing of a new and unexpected result obtained by the two side panels. Note MPEP 2144.04(VI)(B).
Regarding the limitation for the bladder, Henry lacks the teaching for an inner bladder as recited. Mantz reveals that it is known in the art of balls that are filled with a filler material (12) to form the ball with a bladder layer (16) between the filler material (12) and the outer cover layer (22). Note column 3, lines 7-40. Here, Mantz provides a layer (16) that is used to strengthen the ball so that it can withstand repeated impacts and bounces of the ball. It is noted that the layer (16) is seen as a bladder. It would have been obvious to one of ordinary skill in the art to provide the sports toy of Henry with the bladder layer of Mantz in order to strengthen the ball so that it can withstand repeated impacts and bounces of the ball.
Regarding the limitation for the bladder to be inserted into the device so that it bears against the inner surface of the side panels, note Figure 3 and column 3, lines 7-10 of Mantz stating that the core portion essentially comprises the entire interior of the ball. Thus, Mantz teaches for the bladder to substantially bear against the interior of the ball. It would have been obvious to one of ordinary skill in the art to have the bladder bear against the inner surface of the two oblong side panels as taught by Henry in order to maximize the cavity size and increase the amount of filler located within the bladder.
Regarding the limitation for the device to be configured to make an audible sound when the device contacts an object, the ball of Henry as modified by Mantz teaches the claim limitation. The puck as taught by Henry would obviously make noise to some extent when contacting another object.  For example, throwing the device against another object would cause some noise.  Further, the filling of the device as taught by the combination would obviously make some noise when the device contacts another object.  Henry reveals that the device is filled with a filler material 
Regarding the limitation for the bladder to comprise an opening and adjoining side stitches, the combination of Henry in view of Mantz teaches a bladder inserted within the outer layer of the device. The bladder (16) as taught by Mantz defines an opening (18) for permitting insertion of the filler material therein and stitches for closing the opening. Note Figure 1 and column 3,lines 11-14. However, the combination of Henry in view of Mantz lacks the teaching for the bladder to comprise the two adjoining side stitches which are closed by sealing the stitches with glue, stitching or tape as recited.  Kinnee reveals that it is known in the art of sewn covers for balls to form the covers with two adjoining side stiches (34) which are sealed together by stitching (36).  Note Figures 1 and 2 showing the stitching of Kinnee.  It would have been obvious to one of ordinary skill in the art to provide the bladder of Mantz with the stitching as taught by Kinnee in order to securely seal the bladder with the filler therein.  
Regarding the limitation for the filler to comprise 1-2 teaspoons or tablespoons of cylinder, rectangular or prism shaped material, Henry teaches filling the sports toy with pellets but lacks the teaching for the pellets to comprise the particular shape of the pellets as recited. Lathim reveals that it is known in the art of stuffed toys to stuff the toy with plastic pellets having a spherical or cylindrical shape. Note column 3, lines 47-61. It would have been obvious to one of ordinary skill in the art to fill the toy of Henry with the plastic cylindrical pellets of Lathim in order to provide a disk-shaped toy that is capable of manual manipulation and light manual tossing and catching and other non-impactive recreational activities. Note Abstract of Lathim. Further, it would have been obvious to one of ordinary skill in the art to use 1-2 teaspoons or tablespoons of material in order to provide a particular weight and feel to the beanbag. This amount of material is obvious given the teachings of Henry and lacking a showing of criticality for the particular amount of filling material by the demonstration of a new and unexpected result obtained therefrom.
Regarding claim 11, note the rejection of claim 10(d)(IV) as these claims recite substantially identical limitations.  
Regarding claim 12, note page 1 of Henry stating that it is known in the art of toys to use a soft natural or synthetic fabric material. It would have been obvious to one of ordinary skill in the art to use a thin, soft, flexible material for the fabric of the sports toy in order to provide a sports toy that has a soft cuddly quality. The fabric material defines a cloth as recited.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416. The examiner can normally be reached Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B WONG/Primary Examiner, Art Unit 3711